FILED
                            NOT FOR PUBLICATION                             OCT 18 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 12-10581

               Plaintiff - Appellee,              D.C. No. 1:04-cr-00222-SOM-1

  v.
                                                  MEMORANDUM*
JOHN LEO CERIZO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Hawaii
                 Susan Oki Mollway, Chief District Judge, Presiding

                            Submitted October 10, 2013**
                                 Honolulu, Hawaii

Before:        KOZINSKI, Chief Judge, FISHER and WATFORD, Circuit Judges.

       1. A district court may order restitution as part of supervised release, see 18

U.S.C. § 3563, and adjust a restitution payment schedule in light of changes in the

“defendant’s economic circumstances,” 18 U.S.C. § 3664(k). The district court

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
didn’t abuse its discretion by requiring Cerizo to pay his underinsured motorist

insurance award and unclaimed life insurance award towards restitution as a

condition of his supervised release. See United States v. Watson, 582 F.3d 974,

981 (9th Cir. 2009).


      2. Cerizo’s claim that the district court erred in denying him bail pending

his supervised release hearing is moot. Even if it were not, Cerizo’s long history of

dishonesty and ties outside Hawaii and the United States provided an ample basis

for denying his bail request. See United States v. Garcia, 340 F.3d 1013, 1015 (9th

Cir. 2003).


      AFFIRMED